Piggott, Jr., and Callahan, JJ.
(dissenting). We respectfully dissent. Defendant contends that his conviction of rape in the first degree must be reversed because he may have been convicted of a crime for which he was not indicted. Defendant was charged with and convicted of a single count of rape in the first degree. The victim testified on direct and cross-examination about a single act of rape. Defendant argues that the victim’s testimony on redirect examination can be construed as referring to a separate, earlier act of rape. Later in her redirect testimony, however, the victim clarified that testimony and thereby eliminated any ambiguity. Further, during their summations, defense counsel and the prosecutor referred to a single act of rape. “Thus, there is no danger that different jurors convicted defendant based on different acts of rape * * * [or that] the jury may have convicted him based on different conduct than that for which he was indicted” (People v Curtis, 195 AD2d 968, 969, lv denied 82 NY2d 752; cf., People v Catalano, 178 AD2d 962, lv denied 79 NY2d 919; People v McNab, 167 AD2d 858). (Appeal from Judgment of Supreme Court, Monroe County, Affronti, J. — Attempted Murder, 2nd Degree.) Present — Pine, J. P., Lawton, Pigott, Jr., Callahan and Boehm, JJ.